Opinion issued March 12, 2020




                                    In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-20-00015-CV
                           ———————————
IN RE PARTNER INDUSTRIAL COATINGS LP, PARTNER INDUSTRIAL
 LP, TODD BROCK, BLAINE BOUDREAUX, BRENDAN BOUDREAUX,
   STEPHANIE BUTLER, JOSE “SHORTY” MANDUJANO AND KARI
                    SJOLANDER, Relator



           Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relators, In re Partner Industrial Coatings LP, Partner Industrial LP, Todd

Brock, Blaine Boudreaux, Brendan Boudreaux, Stephanie Butler, Jose “Shorty”

Mandujano, and Kari Sjolander, filed a petition for writ of mandamus challenging

the trial court’s order signed November 12, 2019, denying motions to sever and
abate.1 Relators and real parties in interest, Brock Holdings III, LLC and Custom

Blast Services, Inc., have filed a joint motion to dismiss the proceeding as moot

because the parties have reached a settlement.

      We grant the motion and dismiss the petition. Any pending motions are

dismissed as moot.

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Kelly and Goodman.




1
      The underlying case is Brock Holdings III, LLC, and Custom Blast Services, Inc. v.
      Partner Industrial, LP, Todd Brock, Partner Industrial Coatings, Blaine
      Boudreaux, Brendan Boudreaux, Stephanie Butler, Jose “Shorty” Mandujano, and
      Kari Sjolander, cause number 2019-30612, pending in the 190th District Court of
      Harris County, Texas, the Honorable Beau A. Miller, presiding.
                                           2